         Case 1:17-cv-00099-JKB Document 402-1 Filed 04/19/21 Page 1 of 17



            Assessment of Arrests Resulting in a Release Without Charge (RWOC)
              (Referred to as “BPD Analysis of District Court Commissioner Arrest
                   Data Report” in the Updated Third Year Monitoring Plan)
                                 Baltimore Police Department
                                       4th Quarter, 2020

                                                  Overview

     The Baltimore Police Department (BPD) is dedicated to upholding the Constitution and
enforcing laws in a fair, impartial, and ethical manner. As part of this commitment, BPD conducts
a quarterly analysis of arrests that resulted in suspects being released without charge (RWOC) by
the State’s Attorney’s Office (SAO). In this analysis, BPD assesses the quality of those arrests,
takes necessary corrective actions, and identifies opportunities to improve departmental
performance.

    If an arrest lacks Probable Cause (PC), it will be included in the list of RWOC incidents.
However, RWOC incidents also include all arrests in which the SAO has declined to prosecute.
The SAO may decline to prosecute for many reasons, including prosecutorial discretion or if the
SAO determined it was unable to prove the criminal charge(s) beyond a reasonable doubt, even if
PC existed. In turn, this review encompasses an array of arrests declined for a variety of reasons.

     This report is the third of continuous quarterly assessments on this topic. The review period
is prior to the completion of agency-wide training on stops, searches and arrests (SSA)1 and the
implementation of new and improved policy mandates that directly address many of the
deficiencies identified in this report. As training and policy advance, BPD will expect higher levels
of performance and increase the level of corrective action as appropriate for identified deficiencies.

This report details the following elements of this review:

    1.   Methodology for this analysis;
    2.   Statistical analysis of RWOCs and any associated trends;
    3.   Case review findings regarding RWOCs demonstrating deficiencies; and
    4.   Recommendations to address the findings of this report.


                                               Methodology

     To conduct this assessment, BPD obtains a list of arrests from the SAO that concluded with
releasing the suspect without charges. Upon receipt of the list of RWOC arrests, the Inspections
Unit separates RWOC arrests which the SAO categorized as “Prosecutorial Discretion,” because
these may represent policy decisions by the SAO rather than legal issues with the arrest.2 To ensure
that there were no legal or BPD policy issues, BPD randomly reviews 10% of these arrests per

1
 Much of the SSA training was conducted during Q4 2020, but not completed agency-wide until the end of the year.
2
 For example, SAO may opt not to prosecute certain crimes due to policy decisions made about misdemeanor
Marijuana Possession and other crimes during the Covid-19 pandemic.


                                                       1
        Case 1:17-cv-00099-JKB Document 402-1 Filed 04/19/21 Page 2 of 17



month.3 Within the 10%, arrests for “lesser offenses”4 are prioritized. Additionally, BPD reviews
all RWOC arrests that the SAO categorized for a reason other than prosecutorial discretion. Every
case review will include an analysis of reports associated with the arrest and BWC footage, if
applicable, to determine if the arrest was made in accordance with appropriate legal standards. In
order to assess patterns in arrest practices, demographics of the subjects and officers will be added
to the SAO’s RWOC list, as well as shifts, units and/or the correct districts or assignments of the
arresting officer.5

     BPD will focus its review on PC determinations and other important legal standards that may
lead to developing PC for arrests. Following this review, BPD will take any appropriate action,
which may include training or other corrective action for the involved officer(s) and/or referring
incident(s) to the Public Integrity Bureau for administrative or criminal investigation.


                                              Statistical Analysis

     In the fourth quarter of 2020 (Q4), the Maryland Department of Public Safety and Correctional
Services (DPSCS) reported 3,181 adult arrests by the BPD.6 The SAO determined a total of 107
arrests7 as RWOCs during this time period, down 13% from 123 the previous quarter. 107 RWOCs
represent 3.4% of the total BPD adult arrests during this time period. This is down from 3.9% in
Q3. The SAO categorized the 107 RWOCs for Q4 as follows:


                  SAO Reason for RWOC                                   Count       % of Total
                  4th Amendment Violation                                 0             0%
                  Elements of the crime not readily provable              12           11%
                  Nexus Issue                                             1             1%
                  Prosecutorial Discretion                                94           88%
                  Total                                                  107

                                   Table 1. SAO Reasons for RWOCs in 2020 Q4




3
  The methodology for review of “prosecutorial discretion” arrests was updated prior to the initiation of the Q3 2020
RWOC review. The Q2 2020 report contained methodology that reviewed 50% of “prosecutorial discretion” RWOCs.
4
  “Lesser Offenses” include crimes such as disorderly conduct, trespassing, or obstructing/hindering.
5
  A redacted version of the SAO’s RWOC spreadsheet will be released along with this report.
6
  Juvenile arrests in Baltimore are processed by a separate system, and the SAO does not generate a list of juveniles
released without charges.
7
  There were an additional 8 RWOCs from non-BPD police agencies.


                                                         2
           Case 1:17-cv-00099-JKB Document 402-1 Filed 04/19/21 Page 3 of 17



The primary charge for the 107 RWOCs are listed in Table 2:8

                                      Charge                              Count
                                      Narcotics Violation                   94
                                      Trespassing                           4
                                      Firearm Violation                     2
                                      Malicious Destruction                 2
                                      Assault                               1
                                      Burglary                              1
                                      Car Theft                             1
                                      Possession of Ammunition              1
                                      Violation of Protective Order         1
                                      Total                                107

                             Table 2. Primary criminal charges for each RWOC in 2020 Q4

Distribution of RWOCs by Command

     Table 3 below shows the distribution of reviewed RWOCs by district. There is significant
variance between the districts, with the Northeast having 32 and the Northwest having 2. These
stats and the accompanying case review details will be provided to the relevant commands for
further analysis and applicable discussion with their units regarding enforcement decisions and
report writing.

                                   Command         # of RWOCs          % of Total
                                   Northeast              32              30%
                                   Central                18              17%
                                   Southern               14              13%
                                   Northern              10                9%
                                   Southeast              8                7%
                                   Southwest              8                7%
                                   Western                6                6%
                                   Eastern                4                4%
                                   MMU                    3                3%
                                   Northwest              2                2%
                                   ACS                    1                1%
                                   SWAT                   1                1%
                                   Total                 107

                      Table 3. RWOC Distribution by Command in 2020 Q4, Sorted for Frequency




8
    Arrestees were often charged with multiple crimes. This chart lists the most significant charge for each RWOC.

                                                           3
       Case 1:17-cv-00099-JKB Document 402-1 Filed 04/19/21 Page 4 of 17



Distribution of RWOCs by District for Quarters 2, 3, and 4 of 2020

         Table 4, below, shows a continuation of a trend from Q2 and Q3 when the Northeast
district produced a higher number of RWOCs compared to other districts. The aggregate totals
for Q2, Q3, and Q4 of 2020 are shown, by district:

                           Command             # of RWOCs          % of Total
                           Northeast                114              29%
                           Central                   54              14%
                           Southern                  48              12%
                           Southeast                 47              12%
                           Southwest                 35               9%
                           Northern                  26               7%
                           Western                   26               7%
                           Eastern                   16               4%
                           Northwest                 11               3%
                           MFF                        6               2%
                           MMU                        5               1%
                           ACS                        1               0%
                           RATT                       1               0%
                           SWAT                      1                0%
                           Total                    391

             Table 4. 2020 Q2, Q3 and Q4 RWOC Distribution by Command, Sorted for Frequency

Distribution of RWOCs by District and Shift

Table 5 below depicts a breakdown of RWOCs by district and shift for the quarter. This table
includes the 102 RWOCs resulting from district personnel and does not include the five RWOC
arrests by specialized units that do not fall under the command of the nine patrol districts. The
tour of duty for A shift is 11 p.m. to 7 a.m., B shift is 7 a.m. to 3 p.m., and C shift is 3 p.m. to 11
p.m. Districts also deploy District Action Teams (DAT) for proactive enforcement. DATs
accounted for 57% of all district-related RWOCs, and DATs produced more RWOCs than other
units in four districts.
            District               A      B        C        DAT             District Total
            Northeast                     5        2         25                   32
            Central                1      4        1         12                   18
            Southern               3      2        5         4                    14
            Northern                      6        2         2                    10
            Southwest                     1        4         3                     8
            Southeast                              1         7                     8
            Western                        2                 4                     6
            Eastern                1                2         1                    4
            Northwest                              1         1                     2
            Shift/Unit Total       5      20       18        59                  102

                      Table 5. Distribution of RWOCs by District and Shift in 2020 Q4.


                                                     4
         Case 1:17-cv-00099-JKB Document 402-1 Filed 04/19/21 Page 5 of 17



     The following chart visualizes this data:

             30

             25

             20

             15

             10

                5

                0
                     Central Southeast Eastern Northeast Northern Northwest Western Southwest Southern

                                                       A       B       C     DAT


                                  Figure 1. RWOCs by District and Shift in 2020 Q4

        Once again, there is significant variance between shifts and units, with the Northeast DAT
having 25 RWOCs and several A shifts having zero. The Northeast DAT had two officers with 4
RWOCs each this quarter, as discussed later in this report. BPD’s Q3 RWOC report reflected a
similar trend of the Northeast District DAT team leading the BPD in RWOC arrests. Performance
Standards has notified the new command of the Northeast District of this clearly-identified trend
to take a closer look at the operational priorities of the unit.9 Figure 2, below, visualizes this
cumulative trend for quarters 2, 3 and 4 of 2020:

          100
           90
           80
           70
           60
           50
           40
           30
           20
           10
            0
                    Central Southeast Eastern Northeast Northern Northwest Western Southwest Southern

                                                   A       B       C       DAT


                             Figure 2. 2020 Q2, Q3, and Q4 RWOCs by District and Shift


9
  BPD’s Q2 and Q3 RWOC reports had not been finalized and approved at the time of many of the RWOC arrests
included in this report. Therefore, at the time of this report, specific corrective action measures recommended in the
Q2 and Q3 RWOC reports had not yet been implemented. Such measures might have further lessened the number of
RWOCs and the instances of problematic RWOCs. BPD will closely monitor the impact of such measures for
subsequent reports.

                                                               5
        Case 1:17-cv-00099-JKB Document 402-1 Filed 04/19/21 Page 6 of 17



     RWOCs account for 3.4% of total arrests, and BPD’s Operations Bureau should use this report
and supporting data to determine why some commands may be producing inappropriate arrests or
pursuing crimes the SAO will not prosecute. The Operations Bureau should also attempt to identify
other potential areas of operational improvement and effective resource deployment. The
Operations Bureau and Education and Training Section (E&T) should provide a summary of
actions taken, as stated in the Recommendations section of this report.



                                                 RWOCs Analyzed

    In total, BPD reviewed 27 RWOCs for Q4, including all 13 RWOCs for reasons other than
Prosecutorial Discretion as well as 14 Prosecutorial Discretion cases (~10% of the total of 94).10
The results of the review are detailed below.

RWOCs Indicating a Lack of PC/RAS or Poor Reporting

     In order for an arrest to be legal, there needs to be at least Reasonable Articulable Suspicion
(RAS) for the stop and then Probable Cause (PC) for the arrest. BPD determined that all 27
reviewed cases had valid PC for arrest but one arrest involved a poorly written report. . Table 5
below represents the findings:

                        Review Result                            Count       % of Total
                        Lacked PC for Arrest                            0            0%
                        Valid PC but Poor Reporting                     1            4%
                        Valid PC and Adequate Reporting                26           96%
                        Total                                          27

                                   Table 5. Results of RWOC Review in 2020 Q4



Distribution of Problematic RWOCs by Original SAO Reason for RWOC

        BPD initiates this review process with a list of RWOCs including a reason for the RWOC
from the SAO. BPD then analyzes the RWOCs and provides a conclusion as to whether probable
cause was established. Table 6 shows BPD’s conclusions on problematic RWOCs on the left and
the original reason for the RWOC from the SAO on the right.




10
  14 cases is slightly more than 10% of 94 because the Inspection Unit selected cases as monthly reports arrived
from the SAO throughout the quarter and rounded up each time, in addition to the “lesser offenses.”

                                                         6
          Case 1:17-cv-00099-JKB Document 402-1 Filed 04/19/21 Page 7 of 17



                 BPD Review Result              SAO Reason                          Count
                                                4th Amendment Violation               0
                 Lacked PC / RAS for            Elements of crime not readily
                                                provable                               0
                 Arrest (0)
                                                Prosecutorial Discretion               0
                                                Elements of crime not readily
                 Valid PC but Poor              provable                               1
                 Reporting (1)
                                                Prosecutorial Discretion               0
                 Total                                                                 1

                Table 6. Distribution of Problematic RWOCs by Original SAO Reason in 2020 Q4


Table 7 shows this breakdown in aggregate across quarters 2, 3, and 4 of 2020:


                 BPD Review Result              SAO Reason                          Count
                                                4th Amendment Violation               3
                 Lacked PC / RAS for            Elements of crime not readily
                                                provable                               5
                 Arrest (10)
                                                Prosecutorial Discretion               2
                                                Elements of crime not readily
                 Valid PC but Poor              provable                               7
                 Reporting (11)
                                                Prosecutorial Discretion              4
                 Total                                                                20

            Table 7. 2020 Q2, Q3, and Q4 Distribution of Problematic RWOCs by Original SAO Reason



Distribution of Problematic RWOCs by District

          Table 8 presents an overview of what units had problematic RWOCs during the review
period.

                    Command                   Lacked PC for       PC but Poor       Total
                                              Arrest              Reporting
                    Southern                                               1          1
                    Total                                                  1          1

                       Table 8. Distribution of Problematic RWOCs by District in 2020 Q3




                                                      7
       Case 1:17-cv-00099-JKB Document 402-1 Filed 04/19/21 Page 8 of 17



        Table 9 summarizes the aggregate distribution of problematic reviews across the quarters
2, 3, and 4 of 2020:

                 Command                    Lacked PC for PC but Poor            Total
                                            Arrest        Reporting
                 Southeast                  4             1                      5
                 Central                    1             3                      4
                 Northeast                  2             2                      4
                 Northern                   2                                    2
                 Education and Training                   1                      1
                 Eastern                    1                                    1
                 Southern                                 2                      2
                 Southwest                                1                      1
                 Western                                  1                      1
                 Total                      10            11                     21

                Table 9. 2020 Q2, Q3 and Q4 Distribution of Problematic RWOCs by District

Distribution of RWOCs by Officer

     Officers from the Northeast DAT unit led officers in total RWOCs in Q2, Q3 and Q4 of 2020.
Performance Standards has notified the Northeast command regarding this trend. BPD will
continue to review trends for each individual quarter—as well as across quarter time periods—to
identify any problematic performance trends.

     While there were no patterns in the problematic RWOCs for officers, 24 officers did have
multiple RWOCs during the period. Most notably, the Northeast District has ten officers who had
more than one RWOC in Q4 with the highest officers both having four. Performance Standards
has brought these trends to the attention of the new command in the Northeast District. Northeast
District Command and other District commands should review and discuss these cases with the
relevant officers regarding any improvements they can make regarding enforcement decisions.


                                          Case Review Findings

         This section provides a summary of RWOCs deemed by BPD to have probable cause for
arrest, but lacked sufficient reporting.


Inadequately Written Report

Violation of a Protective Order
Southern District
SAO declination reason: Elements of the crime not readily provable

       Officers served a protective order on the subject. A short time later, officers responded
back to the home and spoke to the victim who reported that the subject had just come to her home

                                                   8
        Case 1:17-cv-00099-JKB Document 402-1 Filed 04/19/21 Page 9 of 17



and threw a can of beer at the door. The subject was then seen by officers walking in the area in
the direction of the victim’s home. A secondary officer advised that the subject was under arrest
for violating the protective order which prohibited the subject from (1) abusing or threatening to
abuse the victim, and (2) contacting, attempting to contact, or harassing by any means. The subject
was arrested and later processed by the primary officer. The primary officer neglected to include
the report of the can throwing when completing the incident report. Even though the secondary
officer told the primary officer about the can throwing, the officer simply stated the subject
intended to return to the home in which he was prohibited from entering. The officer has one year
experience as a police officer. Remedial report writing training is recommended for the arresting
officer.


                                           Recommendations11

Operations Bureau:

1. Operations Bureau command should use this report and supporting data to determine why some
   commands may be focusing on crimes the SAO will not prosecute. The Operations Bureau
   should also attempt to identify other potential areas of operational improvement.

2. The Operations Bureau should provide a summary of actions taken, if any, within 60 days of
   the date of this finalized report and submit the summary to the Compliance Bureau.

Northeast District:

1. Review the operational priorities of the DAT unit to determine reasons why the DAT unit leads
   the BPD in total RWOCs. The Northeast District command should provide a report, through
   its chain of command to the Compliance Bureau which summarizes actions taken, if any,
   within 60 days of the date of this finalized report.

Education and Training:

1. Develop and conduct individualized remedial training on report writing and documenting
   proper elements of crime for the officer identified in the case review above.

2. E&T should provide a summary of actions taken, if any, within 90 days of the date of this
   finalized report.




11
  The Compliance Bureau will monitor the progress of approved recommendations through a “Recommendation
Tracker” mechanism which will provide due dates to the responsible BPD entity along with mandates of written
documentation certifying completion.

                                                       9
          Case 1:17-cv-00099-JKB Document 402-1 Filed 04/19/21 Page 10 of 17



                          Updates on Recommendations from Previous Reports

      This section provides a summary of actions taken by the BPD in response to the
recommendations in earlier reports. It specifically addresses the recommendations outlined in the
Q2 2020 report.12 The next published quarterly RWOC report is expected to cover Q3 202013
recommendations, since its recommendations have deadlines, which have not yet passed.

        BPD’s Operations Bureau reported that all the recommendations have been completed. The
subject regarding the issuance of separate complaint numbers for civil disturbance events was
discussed with the Chief of Patrol. It was agreed-upon that this will be the practice for future
events. A copy of the Q2 report was distributed amongst all command members.

        Specific to the Northeast District, the new command was assigned to the Northeast District
on November 22, 2020. They have taken actions in response to the Q2 and Q3 reports, including
consistent monitoring of CDS arrests made by members of the Northeast District command.
Additionally, two members which had repeated RWOC incidents have been reassigned from DAT
to patrol. A new sergeant was also assigned to fill a vacancy in DAT for the squad that was
previously without a permanent rank supervisor.

        The high number of RWOCs by Northeast DAT were attributed to their response to high
numbers of community complaints about open air narcotic sales. This was coupled with
supervision that did not prioritize well-developed narcotics investigations. This combination
resulted in operational practices that led to the high number of RWOCs prior to the new Northeast
District command’s arrival.

       The Northern District reported that guidance and counselling were provided to the
referenced officer by two separate supervisors on two occasions.

       The Administrative Bureau’s Quartermaster Unit and a Mobile Field Force representative
have examined appropriate identifying markers for helmets. A cost estimate has been obtained and
forwarded to command. A decision is yet to be made regarding such purchase and implementation.

        The recommended updates to Policy 1112, Field Interviews, Investigative Stops, Weapons
Pat-Downs & Searches, have been acknowledged by the Policy Unit and will be considered when
the policy comes up for annual policy review through the consent decree process. Furthermore,
the Policy Unit searched other applicable policies that may cover the topic of evidence handling
and the release of subjects who are arrested based on flawed PC and confirmed that the most
beneficial location should be Policy 1112.

        Prior to the end of December 2020, the Education and Training Section completed SSA
training for sworn BPD members, in accordance with updated BPD policy. This training included
a two day in-person course in addition to mandatory eLearning. Additionally, the updated policy
was fully implemented on February 9, 2021. Scheduling and delivery of remedial training for the
referenced officers is ongoing.

12
     The Q2 report was filed at the end of December 31, 2020.
13
     The Q3 report was filed March 4, 2021 with the earliest deadline being May 4th.

                                                           10
      Case 1:17-cv-00099-JKB Document 402-1 Filed 04/19/21 Page 11 of 17




       COMSTAT was briefed about the Q2 RWOC report on January 28, 2021. The briefing
highlighted the main data-points, problematic arrests, and the resulting actions taken.




                                          11
Case 1:17-cv-00099-JKB Document 402-1 Filed 04/19/21 Page 12 of 17



                                  Appendix A

         See attached spreadsheet detailing the case review findings.




                                     12
Case 1:17-cv-00099-JKB Document 402-1 Filed 04/19/21 Page 13 of 17




                                13
Case 1:17-cv-00099-JKB Document 402-1 Filed 04/19/21 Page 14 of 17




                                14
Case 1:17-cv-00099-JKB Document 402-1 Filed 04/19/21 Page 15 of 17




                                15
Case 1:17-cv-00099-JKB Document 402-1 Filed 04/19/21 Page 16 of 17




                                16
Case 1:17-cv-00099-JKB Document 402-1 Filed 04/19/21 Page 17 of 17




                                17
